 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10         CARL A. WESCOTT,
                                                                CASE NO. 3:19-cv-05898-RJB
11                               Plaintiff,
                                                                ORDER RENOTING IN FORMA
12               v.                                             PAUPERIS APPLICATION,
                                                                DISMISSING PROPOSED
13         JIM UPSHAW, et al.,                                  COMPLAINT WITHOUT
                                                                PREJUDICE, AND TO SUBMIT A
14                               Defendants.
                                                                NEW PROPOSED COMPLAINT
15

16            Plaintiff, who proceeds pro se, requests to proceed in forma pauperis (“IFP”) in this civil

17   matter alleging diversity jurisdiction. Pursuant to Amended General Order 02-19, the District

18   Court has referred plaintiff’s application to the undersigned.

19            Because plaintiff’s allegations are insufficient to establish that this Court has diversity

20   jurisdiction over the claims in plaintiff’s complaint, his proposed complaint is dismissed without

21   prejudice. If plaintiff wishes to proceed in forma pauperis, he must file a proposed amended

22   complaint that adequately states a claim on or before November 22, 2019.

23   ///

24   ///

     ORDER RENOTING IN FORMA PAUPERIS APPLICATION, DISMISSING PROPOSED
     COMPLAINT WITHOUT PREJUDICE, AND TO SUBMIT A NEW PROPOSED COMPLAINT - 1
 1                                            BACKGROUND

 2          Plaintiff, who says that he is a resident of San Francisco County, California (Dkt. 1-2, at

 3   1), and whose mailing address is in San Francisco, California (Dkt. 2), initiated this matter by

 4   filing an IFP application, including a proposed complaint, on September 24, 2019. Dkt. 1.

 5          Plaintiff’s proposed complaint invokes the Court’s diversity jurisdiction and seeks to

 6   bring suit against four named defendants: HPA Mortgage, LLC (“a California LLC”), Chis

 7   Patterson and Jim Upshaw (who plaintiff alleges are Washington residents), and Upshaw

 8   Performance Systems, Inc. (“a Corporation in Port Townsend, Washington”). Dkt. 1-1, at 2.

 9   Plaintiff also lists 25 John Doe defendants. Plaintiff states that he “is an individual who resided

10   in San Francisco, California for many years and is still in San Francisco.” Dkt. 1-1, at 2.

11          Plaintiff states that he is an international real estate developer, that defendants had

12   invested approximately $675,000 in one of plaintiff’s properties in Ecuador, and that the

13   mortgage debt totaled more than $3 million per defendants’ accounting and was cross-

14   collateralized with a second property. See Dkt. 1-1, at 6. Plaintiff claims that after the primary

15   property’s value dropped, he contracted with defendants’ agent, acting on defendants’ behalf, to

16   sell the second property to a third party—with defendants agreeing to “remove and reconvey the

17   mortgage”—in order to recoup some of the investors’ losses. See Dkt. 1-1, at 8. However,

18   plaintiff alleges that defendants, through their agent, failed to honor their obligation to reconvey

19   the mortgage on the second property after it was sold. See Dkt. 1-1, at 10. Plaintiff further

20   alleges extortion and conversion by defendants’ agent. See Dkt. 1-1, at 10. Based on these

21   allegations, plaintiff alleges breach of contract, promissory estoppel, conversion, tortious

22   interference with business expectancy, breach of the covenant of good faith and fair dealing, and

23   requests an accounting. See Dkt. 1-1, at 10–14.

24

     ORDER RENOTING IN FORMA PAUPERIS APPLICATION, DISMISSING PROPOSED
     COMPLAINT WITHOUT PREJUDICE, AND TO SUBMIT A NEW PROPOSED COMPLAINT - 2
 1          The matter is before the Court to screen plaintiff’s in forma pauperis application—

 2   including his proposed complaint—under 28 U.S.C. § 1915(e). 1

 3

 4                                              DISCUSSION

 5          Under 28 U.S.C. § 1915(e)(2), the Court is authorized to review the sufficiency of a

 6   pleading when a plaintiff seeks to proceed in forma pauperis. Moreover, federal courts are under

 7   a continuing duty to confirm their jurisdiction power and are “obliged to inquire sua sponte

 8   whenever a doubt arises as to [its] existence. . . .” Mt. Healthy City Sch. Dist. Bd. of Educ. v.

 9   Doyle, 429 U.S. 274, 278 (1977).

10          This Court is one of limited jurisdiction—meaning that it must have subject matter

11   jurisdiction over the claims alleged. Plaintiff invokes the Court’s diversity jurisdiction under 28

12   U.S.C. § 1332, which provides for “original jurisdiction of all civil actions where the matter in

13   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

14   . . . citizens of different states.” 28 U.S.C. § 1332(a)(1). However, to proceed under the Court’s

15   diversity jurisdiction, plaintiff must allege complete diversity of the parties—that is, that “the

16   citizenship of each plaintiff is diverse from the citizenship of each defendant.” Caterpillar, Inc.

17   v. Lewis, 519 U.S. 61, 68 (1996).

18          A natural person’s citizenship for purposes of § 1332 is determined by his “state of

19   domicile”—that is, his “permanent home, where []he resides with the intention to remain or to

20   which []he intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

21   Here, plaintiff’s allegations support that he is a “citizen” within the meaning of § 1332 of the

22
            1
23             The Court notes that plaintiff has already filed a similar complaint in the Northern
     District of California, which dismissed the matter for lack of subject matter jurisdiction. See
24   Wescott v. Upshaw, 19-cv-01640-KAW, 2019 WL 3255172 (N.D. Cal. June 12, 2019).

     ORDER RENOTING IN FORMA PAUPERIS APPLICATION, DISMISSING PROPOSED
     COMPLAINT WITHOUT PREJUDICE, AND TO SUBMIT A NEW PROPOSED COMPLAINT - 3
 1   State of California—in his complaint, he states that he “resided in” California for many years and

 2   is “still in San Francisco.” Dkt. 1-1, at 2.

 3           Plaintiff also names an LLC defendant—“a California LLC.” Dkt. 1-1, at 2. “[A]n LLC

 4   is a citizen of every state of which its owners/members are citizens.” Johnson v. Columbia

 5   Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Plaintiff does not identify all the

 6   members of the LLC, but he does list one—defendants’ agent—who he states is a “licensed real

 7   estate broker . . . in the State of California.” Dkt. 1-1, at 2.

 8           Plaintiff’s allegations fail to establish diversity jurisdiction because he does not identify

 9   the citizenship of each of the LLC’s members. Moreover, he specifically identifies one LLC

10   member—the agent—who appears to be a California “citizen” within the meaning of § 1332.

11   And to the extent that any other information is provided about the LLC’s unidentified members,

12   plaintiff alleges that the LLC is a California entity—thus, presumably, one with at least some

13   California members/owners.

14           “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be

15   able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at

16   857. Here, plaintiff does not meet his burden to invoke diversity jurisdiction—indeed, the

17   allegations of his complaint appear to establish that this Court does not have diversity

18   jurisdiction.

19           This matter cannot go forward without plaintiff appropriately invoking the Court’s

20   jurisdiction. If plaintiff is able to allege diversity of citizenship, plaintiff is granted leave to

21   amend his proposed complaint.

22   ///

23   ///

24

     ORDER RENOTING IN FORMA PAUPERIS APPLICATION, DISMISSING PROPOSED
     COMPLAINT WITHOUT PREJUDICE, AND TO SUBMIT A NEW PROPOSED COMPLAINT - 4
 1                      DIRECTIONS TO THE CLERK AND TO PLAINTIFF

 2          The Court does not appear to have subject matter jurisdiction over this case, based upon

 3   the allegations in the proposed complaint. Dkt. 1-1. Therefore, the proposed complaint is

 4   dismissed without prejudice, meaning that plaintiff may file an amended proposed complaint in

 5   support of his application, if he is able to adequately allege diversity jurisdiction. The

 6   undersigned will not rule on plaintiff’s IFP application until plaintiff has submitted an adequate

 7   proposed complaint. Moreover, plaintiff must either pay the filing fee and submit an adequate

 8   complaint or must be granted leave to proceed IFP if he wishes to proceed with this matter.

 9          The Clerk shall update the docket to reflect dismissal of plaintiff’s proposed complaint

10   (Dkt. 1-1) without prejudice and shall renote plaintiff’s IFP application (Dkt. 1) for November

11   22, 2019. Plaintiff shall submit a proposed amended complaint or otherwise comply with this

12   Order on or before November 22, 2019. Failure to comply with the terms of this Order shall be

13   deemed failure to prosecute and may result in the undersigned recommending dismissal of this

14   matter without prejudice.

15          It is so ordered.

16          Dated this 21st day of October, 2019.

17

18                                                         A
                                                           J. Richard Creatura
19
                                                           United States Magistrate Judge
20

21

22

23

24

     ORDER RENOTING IN FORMA PAUPERIS APPLICATION, DISMISSING PROPOSED
     COMPLAINT WITHOUT PREJUDICE, AND TO SUBMIT A NEW PROPOSED COMPLAINT - 5
